Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s amendment and arguments in support of the claims as amended overcome the previous rejections and place the case in condition for allowance.
The closest prior art is Okazaki (US PGPub 2007/0144299, cited in grounds for rejection in previous office action). As is pointed out by the Applicant in their remarks, the support structure (see previous office action) of Okazaki is not rigid -since it contains moving parts, and so does not meet all of the claim limitations of claim 1 as amended. Since the parts in question in Okazaki necessarily move relative to each other, Okazaki teaches away from being modified as making the support structure rigid would make the device inoperative without significant other modifications. Therefore, there is no teaching, suggestion, or motivation in the prior art to modify the prior art to meet the claimed limitations without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658